Citation Nr: 0415797	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  03-27 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES


1.  Entitlement to a disability rating in excess of 50 
percent for residuals of laceration of the right wrist 
(major) with repair of the flexor tendons and median nerve.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to a service-connected disability.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from July 1979 to July 
1983.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from August 2002 rating decisions issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in St. Petersburg, Florida.  In those decisions, 
the RO denied entitlement to a TDIU and a disability rating 
in excess of 50 percent for the veteran's right wrist 
disability, his only service-connected disability.  

A review of the file shows that, in February 1996, the 
veteran filed a VA Form 21-8940, Veteran's Application for 
Increased Compensation Based on Unemployability, and the RO 
appears to have done some preliminary development in 1996 
prior to the August 2002 denial of a TDIU.

In a May 2003 VA Form 21-4138, Statement in Support of Claim, 
the veteran filed a notice of disagreement with the denial of 
an increased rating for his right wrist disability and 
requested that his claim be considered for an extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) 
(2003).  This issue is referred to the RO for consideration 
of a referral to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service.  The Board notes 
that this issue is "inextricably" intertwined with the 
claims on appeal, because the decision on whether an 
extraschedular evaluation is warranted under the provisions 
of 38 C.F.R. § 3.321(b)(1) could affect the outcome of his 
claims for an increased rating and a TDIU.  See Henderson v. 
West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 
Vet. App. 180 (1991).

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the appellant if further action is required.




REMAND

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) was enacted and became effective.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The 
VCAA essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim and provides that VA 
will notify the claimant and the claimant's representative, 
if any, of information required to substantiate a claim and 
will assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA issued regulations to implement the 
VCAA in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).  The amendments became effective on 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a), which became effective August 29, 2001.  VA is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.

In the present case, the Board finds that VA's redefined 
duties to notify a claimant, as set forth in the VCAA, have 
not been fulfilled regarding the issues on appeal.  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003) (DAV).  In particular, the Board 
observes that the rating criteria pertaining to ankylosis and 
limitation of motion of digits of the hand and to skin 
disorders, to include scars, were amended, effective August 
26, 2002 and August 30, 2002, respectively.  See 67 Fed. Reg. 
48,784-87 (July 26, 2002); 67 Fed. Reg. 49,590-99 (July 31, 
2002) (as amended by 67 Fed. Reg. 58,448 (Sept. 16, 2002)).  
The RO did not provide notice to the veteran of these 
regulation changes with regard to his increased rating or 
TDIU claims.

The Board further notes that the duty to assist includes 
obtaining Social Security Administration (SSA) records, 
pertinent treatment records, the veteran's vocational 
rehabilitation folder and providing a VA medical examination 
when necessary for an adequate determination.  In February 
2004, a copy of a February 2004 VA vocational rehabilitation 
decision, denying the veteran's application for 
rehabilitation and employment services, along with a waiver 
of initial consideration by the agency of original 
jurisdiction (AOJ), was received from the veteran by the 
Board.  That decision indicated that the veteran had applied 
for disability benefits from the SSA but did not include any 
supporting documentation for the denial.  The Board feels 
that an attempt should be made by the RO to obtain, and 
associate with the record, the veteran's vocational 
rehabilitation folder and copies of any SSA disability 
decision, with supporting medical records.  A review of the 
file also reflects that the veteran has received treatment 
for his right wrist disability at the Miami VA Medical Center 
(VAMC).  However, few VA treatment records appear to be 
associated with the file, for example, it appears that the 
only recent records are dated between February and May 2000 
and between December 2000 and May 2002 and in July 2003.  The 
Board feels that another attempt should be made by the RO to 
obtain any missing treatment records.  The RO should ask the 
veteran again to identify and sign releases for health care 
providers that have treated him for his service-connected 
right wrist disability since February 1995 to the present and 
should obtain missing non-VA and VA treatment records.  The 
Board reminds the veteran that the duty to assist is not a 
one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

Upon further review of the evidentiary record, the Board 
notes that a November 2001 X-rays report reflects that there 
was questionable soft tissue edema or mass of the thenar 
region and recommended that a computed tomography (CT) scan 
be done.  The October 2003 VA examiner indicated that he did 
not have the veteran's claims file to review and that there 
was a July 2003 Hand Clinic note containing an opinion that 
the veteran is 100 percent disabled as to the use of his 
right hand due to pain and loss of sensation.  However, 
neither a CT scan nor X-rays studies were done in conjunction 
with the October 2003 examination.  Even so, the October 2003 
examiner opined that the veteran's disability adversely 
affects his ability to use the right hand and therefore to 
obtain and/or maintain gainful employment, which involves 
lifting and/or fine motor movements involving the right hand.  
It is not clear whether the veteran's right wrist disability 
would preclude an average person from obtaining, or 
retaining, substantially gainful employment.  The VA 
examination report does not contain clinical findings 
addressing the new limitation of motion of digits of the hand 
and skin criteria applicable to scars.  Consequently, the 
veteran should be afforded VA orthopedic, neurologic and skin 
examinations to consider the new ankylosis and limitation of 
motion of digits of the hand and skin rating criteria and the 
examiner(s) asked to opine whether the veteran's service-
connected right wrist disability, without consideration of 
his nonservice-connected disorders, renders him unemployable.  
Although the VA examiner noted that the veteran has scarring 
of the right wrist, the RO did not address whether a separate 
rating for scarring is warranted under Esteban v. Brown, 6 
Vet. App. 259, 261 (1994) in addition to the currently 
assigned 50 percent rating for residuals of laceration of the 
right wrist (major) with repair of the flexor tendons and 
median nerve.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for his 
right wrist disability from February 1995 
to the present.  The RO should attempt to 
obtain records from each health care 
provider he identifies that might have 
available records, if not already in the 
claims file.  In particular, the RO 
should obtain copies of radiologic and 
medical records from the Miami VA Medical 
Center, not already associated with the 
claims file, from February 1995 to the 
present.  If records are unavailable, 
please have the provider so indicate.

2.  The RO should request copies of any 
decision(s) and accompanying medical 
records submitted in support of the 
veteran's claim for disability benefits 
from the Social Security Administration 
(SSA).  If records are unavailable, SSA 
should so indicate.

3.  The RO should obtain and associate 
the veteran's vocational rehabilitation 
folder with the claims file.

4.  The RO must review the claims file 
and ensure that all notification and 
development necessary to comply with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent (including all provisions 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.159 and 3.326(a)); as 
well as the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 
(2002)), and the Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) is fully complied with 
and satisfied.  The claims file must 
include documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issues on appeal.

5.  After completion of 1 through 4 
above, the RO should make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded 
orthopedic, neurologic and skin 
examinations to determine the nature and 
extent of the veteran's service-connected 
residuals of laceration of the right 
wrist with repair of the flexor tendons 
and median nerve.  The claims file and 
treatment records must be made available 
to, and be reviewed by, the examiners in 
connection with the examinations, and 
they should so indicate in their reports.  
The examiners should perform any tests or 
studies deemed necessary for an accurate 
assessment, including X-ray examination 
and CT scan of the right wrist and range 
of motion studies of the right wrist and 
digits of the right hand expressed in 
degrees.

First, the veteran should be examined by 
an orthopedist and a neurologist to 
determine the nature and extent of the 
veteran's residuals of laceration of the 
right wrist.  If range of motion studies 
demonstrate any limitation of motion, the 
orthopedic examiner should discuss 
whether the limitation may be objectively 
confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of 
painful motion.  The orthopedic examiner 
should specify any anatomical damage, and 
describe any functional loss, including 
the inability to perform normal working 
movements with normal excursion, 
strength, speed, coordination, and 
endurance.  The orthopedic examiner 
should specify any functional loss due to 
pain or weakness, if possible measured in 
degrees of limitation of motion, and 
document all objective evidence of those 
symptoms.  In addition, the orthopedic 
examiner should provide an opinion as to 
the degree of any functional loss likely 
to result from a flare-up of symptoms or 
on extended use.  The examiner should 
document, to the extent possible, the 
frequency and duration of exacerbations 
of symptoms.  

With regard to ankylosis and limitation 
of motion of digits of the hands, the 
criteria indicate that, for the thumb, 
(i) if both the carpometacarpal (CMC) and 
interphalangeal (IP) joints are 
ankylosed, and either is in extension or 
full flexion, or there is rotation or 
angulation of a bone, consider as 
amputation at metacarpophalangeal joint 
or through proximal phalanx; (ii) if both 
the CMC and IP joints are ankylosed, 
consider as unfavorable ankylosis, even 
if each joint is individually fixed in a 
favorable position; (iii) if only the CMC 
or IP joint is ankylosed, and there is a 
gap of more than 2 inches (5.1 cm.) 
between the thumb pad and the fingers, 
with the thumb attempting to oppose the 
fingers, consider as unfavorable 
ankylosis; and (iv) if only the CMC or IP 
joint is ankylosed, and there is a gap of 
2 inches (5.1 cm.) or less between the 
thumb pad and the fingers, with the thumb 
attempting to oppose the fingers, 
consider as favorable ankylosis. The 
examiner should indicate whether there is 
a gap of more than 2 inches (5.1 cm.), a 
gap of one to 2 inches (2.5 to 5.1 cm.), 
or a gap of less than 1 inch (2.5 cm.) 
between the thumb and the fingers, with 
the thumb attempting to oppose the 
fingers.  Color photographs of the thumb 
and fingers should also be taken and 
associated with the claims file.  The 
examiner should also comment on any 
resulting limitation of motion of other 
digits or interference with overall 
function of the hand.

The neurologic examiner should indicate 
whether there is complete or incomplete 
paralysis of the median nerve, if 
incomplete, whether such paralysis is 
mild, severe or moderate.  

Second, the skin examiner should 
expressly give the extent of the scarring 
related to residuals of laceration of the 
right wrist with repair of the flexor 
tendons and median nerve in square inches 
or square centimeters, should indicate 
whether the veteran's scarring is 
unstable (i.e., frequent loss of covering 
of skin over the scar), deep, superficial 
(i.e., not associated with underlying 
tissue damage), poorly nourished with 
repeated ulceration, or tender and/or 
painful on objective demonstration, and 
whether the scarring limits the function 
of, or causes limited motion of, the 
affected part.  

The examiners should give detailed 
clinical findings of the symptomatology 
attributable to the veteran's service-
connected right wrist disability.  They 
should also render an opinion as to the 
overall effect of the disability on the 
veteran's ability to obtain and retain 
employment, that is, whether it would 
preclude an average person from 
obtaining, or retaining, substantially 
gainful employment.  The examiners should 
take particular note of statements made 
by prospective employers, who did not 
hire the veteran, and the July 2003 and 
October 2003 VA physician opinions.  
Consideration may be given to the 
veteran's level of education, special 
training, and previous work experience in 
arriving at a conclusion, but not to his 
age or to the impairment caused by 
nonservice-connected disabilities, such 
as Hepatitis or substance abuse.  The 
examiners should clearly outline the 
rationale for any opinion expressed.

6.  After completion of the above, the RO 
should perform a de novo review and 
readjudicate the appellant's increased 
rating and TDIU claims, including any 
additional evidence obtained on remand.  
In particular for the right wrist 
disability, the RO's review should 
include consideration of separate ratings 
for scarring and residuals of laceration 
of the right wrist with repair of the 
flexor tendons and median nerve under 
Esteban v. Brown, 6 Vet. App. 259, 261 
(1994), the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 (2003), all applicable 
diagnostic codes under 38 C.F.R. § 4.71a 
and 4.124a (2003), and both the former 
and current ankylosis and limitation of 
motion of digits of the hand and skin 
rating criteria.  If any determination 
remains unfavorable to the appellant, he 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claims.  38 C.F.R. § 3.655 (2003).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




